JOSEPH S. WHITE, Circuit Judge.
This cause came on for entry of a final decree upon the pleadings, testimony taken orally before the court, and argument of counsel.
*56The buildings here in question are tenement houses and have been used to house migrant farm workers who frequent the Everglades farming areas in great hordes during the winter vegetable season. In their present state the buildings are unfit for human habitation, and the state hotel authorities have refused to permit their further use for that purpose. Because of deterioration and delapidation they are unsafe, unsanitary and a menace to the public welfare. There can be little doubt that they now constitute a serious fire menance in a fast growing and crowded community, and are a danger to public health, life and property.
The owner concedes that repairs must be made, but argues that it should be allowed to replace the buildings in their original state, and to rehabilitate them without regard to the city’s building code and fire district regulations. On the other hand, the city insists that rehabilitation should conform to the building code.
The court has no difficulty in coming to the conclusion that the buildings are a public nuisance. Unquestionably rehabilitation will require a major overhaul, and under existing conditions the city is entitled to have the buildings conform to the building code and fire zone restrictions.
Thereupon, it is ordered and decreed that within sixty days from the date hereof the plaintiff, Almax, Inc., a Florida corporation, owner of the several buildings described in the counterclaim, demolish and remove said buildings, and each of them, as public nuisances, or within said period, commence the rehabilitation and repair of said buildings, and 1 complete the repair thereof within a reasonable time, all according to the provisions of the building code and fire zone regulations of the city of Belle Glade. Court costs are assessed against the plaintiff.